PeaksoN, J.
The well prepared brief of the counsel for the plaintiff leaves us but little labor.
The sale of land by a fiduciary on 4th April, 1865, for Confederate money, could scarcely be supported under any circumstances against the interests of the beneficiaries. Besides that, the will does not authorize the executrix to sell the land. The widow had the right to dissent from the will and take dower *384and leave the debts of the estate a charge upon the lot in question. Ransom v. Ransom, 68 N.C.R., 231.
There should be an order for the sale of the land as prayed for to pay debts, and there should be an account with Whitaker reimbursing him the value of what he paid for the land and charging him with rents and profits. Moore v. Shields 78 N. C. Rep., 327.
There is no error. This will be certified, &o.
Pee CdeiaM.
Judgment affirmed.